United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-3735
                                 ___________

C.J. Stewart; Benjamin Darden,        *
                                      *
             Plaintiffs,              *
                                      *
Shyheim Deen El-Mu’min, also          *
known as James Lenoir,                *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Crawford; Dave Dormire;         * Western District of Missouri.
A Woods; Bruce Galloway; Tom          *
Clements; M Ortbals; Jay Cassady;     * [UNPUBLISHED]
W Friesen, Sgt; - Walling, Lt;        *
- Ruppell; Lisa Jones; Debra Reed;    *
David Webster; Enloe; Branson;        *
MO Dept. of Corrections,              *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: October 4, 2011
                              Filed: October 7, 2011
                               ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Missouri inmate Shyheim El-Mu’min appeals the district court’s1 grant of a
partial directed verdict to defendants and the judgment for defendants on the jury
verdict in his 42 U.S.C. § 1983 action. We cannot review these rulings, however,
because El-Mu’min did not provide a trial transcript and did not ask this court to
prepare a transcript at government expense. See Fed. R. App. P. 10(b); Schmid v.
United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam)
(appellant’s failure to provide transcript makes it impossible to review evidence
presented at trial).

      Accordingly, the judgment is affirmed.
                      ______________________________




      1
      The Honorable Matt J. Whitworth, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                        -2-